

116 SRES 50 RS: Improving procedures for the consideration of nominations in the Senate.
U.S. Senate
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 24116th CONGRESS1st SessionS. RES. 50IN THE SENATE OF THE UNITED STATESFebruary 6, 2019Mr. Lankford (for himself and Mr. Blunt) submitted the following resolution; which was referred to the Committee on Rules and AdministrationFebruary 13, 2019Reported by Mr. Blunt, without amendmentRESOLUTIONImproving procedures for the consideration of nominations in the Senate.
	
		1.Consideration of
			 nominations
			(a)Limit on consideration for certain nominations
 (1)In generalIf cloture is invoked on a nomination described in paragraph (2), there shall be no more than 2 hours of post-cloture consideration equally divided between the majority leader and the minority leader, or their designees.
 (2)Nominations coveredA nomination described in this paragraph is a nomination of an individual to a position— (A)as a judge of a district court of the United States or of the United States Court of Federal Claims; or
 (B)in the executive branch that is not— (i)a position at level I of the Executive Schedule under section 5312 of title 5, United States Code; or
 (ii)a position as a member of— (I)the Equal Employment Opportunity Commission;
 (II)the Securities and Exchange Commission; (III)the Federal Election Commission;
 (IV)the Federal Energy Regulatory Commission; (V)the Federal Trade Commission;
 (VI)the National Labor Relations Board; (VII)the Commodity Futures Trading Commission;
 (VIII)the Consumer Product Safety Commission; (IX)the Federal Communications Commission;
 (X)the Surface Transportation Board; (XI)the Nuclear Regulatory Commission;
 (XII)the Federal Deposit Insurance Corporation; or (XIII)the Board of Governors of the Federal Reserve System.
 (b)Division of time on other nominationsIf cloture is invoked on a nomination that is not described in subsection (a)(2), the period of post-cloture consideration shall be equally divided between the majority leader and the minority leader, or their designees.February 13, 2019Reported without amendment